internal_revenue_service number release date index number ----------------- -------------------------------- ------------------------ ------------------------------------------- - department of the treasury washington dc third party communication government agency -01 date of communication date person to contact ----------------------- no ---------------- telephone number --------------------- refer reply to cc tege eoeg teb presp-156571-05 date date dear -------------- this letter is in response to the application dated ------------------------- for designation of - -------------------------- the project as a qualified_green_building_and_sustainable_design_project under sec_142 and sec_142 of the internal_revenue_code the code sec_701 of the american_jobs_creation_act_of_2004 pub_l_no the act added sec_142 and sec_142 to the code in general sec_142 and sec_142 authorize up to dollar_figure of tax-exempt private_activity_bonds to be issued by state or local governments for qualified green building and sustainable design projects sec_142 defines qualified_green_building_and_sustainable_design_project as any project meeting certain requirements that is designated by the secretary_of_the_treasury after consultation with the administrator of the environmental protection agency as a qualified_green_building_and_sustainable_design_project notice_2005_48 2005_27_irb_9 the notice provides that each application_for designation of a project as a qualified_green_building_and_sustainable_design_project must be prepared and submitted in accordance with section application requirements of the notice the notice requires that the application must demonstrate and provide written assurances that the project will satisfy each basic eligibility requirement and must describe in detail the conservation and technology innovation features of the project we have reviewed your application and have concluded that your application does not meet the requirements of the notice below are the principal reasons why your application does not met these requirements leed certification under the green building and sustainable design basic eligibility requirement of leed certification the notice provides that the application must demonstrate and provide written assurances that at least of the square footage of commercial buildings that are part of the project is registered for united_states green building council’s the council leed certification and is reasonably expected by the presp-156571-05 applicant to receive such certification based on all the facts and circumstances including statements of the council opinions of independent experts in green building and sustainable design and relevant experience of the project developer the notice also provides that the application must include leed letter templates indicating which leed credits the applicant intends to pursue and the applicants planned approach to pursuing such credits documentation demonstrating the applicants plans to design and construct leed-certified sustainably-designed buildings including where applicable architectural plans drawings and specifications policy statements contracts leases and other applicable documents and other related applicable information information on how plans to build leed-certified sustainbly-designed buildings will be implemented through the managements structure information on any plans to attract broader expertise and perspectives to the project that could support the effort to achieve leed certification through such means as green building design charettes or consultation with additional green building experts and information on financial incentives and penalties that will be included in the design construction engineering and other building contracts and subcontracts to tie a part of the contractors’ and subcontractors’ compensation to their level o success in designing and constructing leed-certified sustainbly-designed buildings your application does not reasonably demonstrate and provide any assurances that the project meets this requirement your application fails to state that of the commercial building of the project has been registered with the council fails to include leed letter templates architectural plans drawings or specifications or documents demonstrating the engagement of green building professionals throughout the project management structure or the implementation of appropriate financial incentives and disincentives as provided in the notice your representations that the owner or developer of the project plans or intends to register the commercial building space with the council and implement the leed design through the project construction management structure and provide construction_contract incentives and disincentives is insufficient for purposes of the leed certification requirement under the notice state and local support the notice requires that the application demonstrate and provide written assurances that the project will receive state_or_local_government resources that will support the project in the amount equal to at least dollar_figure at any time between date and the maturity of the bond issued under sec_142 for this purpose resources includes tax abatement benefits_and_contributions in_kind your application indicates that the ------------------------------------------------------- has committed the state job tax_credit incentive projected to be more than dollar_figure--------------- however the letter from the ----------------------------------- supporting the application states that the incentives will go to the industries locating at the site and that further incentives will be evaluated on a project-by-project basis the letter also states that all incentives are evaluated individually and must meet the approval of the ------------------------------------ ----------------------------------------------------------------- before any formal commitment can be made neither the letter from the ----------------------------------- nor any other submission presp-156571-05 from you provides conclusive support that there is a commitment by any state_or_local_government to provide the project with resources in the amount of at least dollar_figure employment the notice requires that the project is projected to provide permanent employment of at least big_number full time equivalents full time equivalents in rural states when completed and construction employment of at least big_number full time equivalents full time equivalents in rural states your application provides insufficient information that would reasonably demonstrate and provide written assurances that the project will meet this requirement specifically your application fails to provide the basis for the projection that the project will provide -------- full time equivalents when completed and -------- full time equivalents during construction the independent analysis submitted as appendix a to your application provides no information to support the conclusion that the projected employment at the project is reasonable goals for conservation and technology innovation the notice provides that for purposes of accomplishing the goals for conservation and technology innovation of the brownfields demonstration program the application must describe the amount of electric consumption in megawatt hours reduced by the project as compared to conventional construction and conventional generation the amount of sulfur dioxide daily emissions reduced by the project as compared to coal generation the amount of the gross installed_capacity of the project’s solar photovoltaic capacity measured in megawatts and the amount in megawatts of the project’s fuel cell energy generation capacity which includes the fuel cells’ generation of thermal and electrical energy used by the project your application fails to provide any information as to the amount of reduction in electric consumption and daily sulfur dioxide emissions by the project although your application provides that the project will expand the domestic solar photovoltaic market in the united_states by percent as compared to the expansion of that market from to it fails to provide any documentation reasonably demonstrating that the project is will achieve that goal similarly although your application indicates that the project will use at least megawatts of fuel cell generation it fails to provide any documentation reasonably demonstrating that the project will achieve that goal your statement that documentation with respect to the goals for conservation and technology innovation shall be provided as it is generated is insufficient to meet the requirements of the notice finally your application raises significant questions as to whether it is reasonable to expect that the project will be completed as described in the application because as indicated in the letter dated ------------------------- from the ----------------------------- to the --- ------------------------------------------------------- none of the parts of the project have received building permits and certain parts of the project are inconsistent with the -------- ----------land use plan and zoning ordinance presp-156571-05 accordingly we conclude that the information submitted in your application_for designation of the project as a qualified_green_building_and_sustainable_design_project under the brownfields demonstration program does not meet the requirements of notice_2005_48 and therefore that the project may not be designated as a qualified_green_building_and_sustainable_design_project under sec_142 and sec_142 we appreciate your submission of the application_for our consideration and encourage you to continue to pursue your plans for constructing a green building and sustainable design project this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities by timothy l jones senior counsel tax-exempt_bonds branch cc
